DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 has been considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:
In line 6 of claim 4, “the selected memory cell” should be corrected to -- the selected memory [[cell]] block--. Appropriate correction is required.

Claims 16-20 are objected to because of the following informalities:  
In line 14 of claim 16, “new read voltage” should be corrected to --the new read voltage--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claims 18-19 are objected to because of the following informalities:
In line 6 of claim 18, “the selected memory cell” should be corrected to -- the selected memory [[cell]] block--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”) in view of KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”).

As per claim 1, CHOI et al. (US 20160357472 A1) teach a memory device comprising: a memory cell array including a plurality of memory blocks (paragraph 57, the memory device includes a memory cell array; paragraph 58, the memory cell array includes a plurality of memory blocks); a peripheral circuit configured to perform a read operation by applying a read voltage to a selected memory block among the plurality of memory blocks (paragraph 62, read operation, the peripheral circuit, selected memory block; paragraph 72, the peripheral circuit includes a voltage generating unit; paragraph 98, read voltage for the read operation); and control logic configured to control the peripheral circuit to perform a normal read operation using initially set voltages and a read retry operation using new read voltages (paragraph 62, peripheral circuit receive a command indicating a read operation from the controller; paragraph 
However CHOI et al. (US 20160357472 A1) do not explicitly teach the new read voltage corresponding to program states other than at least one program state included in a specific threshold voltage region among a plurality of program states of the selected memory block.
KIM et al. in an analogous art teach the new read voltage corresponding to program states other than at least one program state included in a specific threshold voltage region among a plurality of program states of the selected memory block (paragraph 71, second threshold voltage region (specific threshold voltage region)); paragraph 74, the threshold voltage of memory cell in second region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication with the teachings of KIM et al. by including additionally the new read voltage corresponding to program states other than at least one program state included in a specific threshold voltage region among a plurality of program states of the selected memory block.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to reduce the amount of information included in the read retry table and the speed of a read operation of the read retry table is increased.

As per claim 2, CHOI et al. (US 20160357472 A1) and KIM et al. teach the additional limitations.
.

Claims 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”) and KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) as applied to claim 2 above, and further in view of Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”).

As per claim 3, CHOI et al. (US 20160357472 A1) and KIM et al. substantially teach the claimed invention described in claim 2 (as rejected above).
KIM et al. teach at least one program state having a threshold voltage that is higher than that of the first threshold voltage region and is included in the specific threshold voltage region is included in the second threshold voltage region, and wherein program states having a threshold voltage higher than that of the at least one program state are included in the third threshold voltage region (paragraph 71, second threshold voltage region (specific threshold voltage region)), first through third threshold voltage regions; paragraph 74, the threshold voltage of memory cell in second region).
However CHOI et al. (US 20160357472 A1) and KIM et al. do not explicitly teach that a program state having a threshold voltage distribution of an erase state among the plurality of program states is included in the first threshold voltage region.
Shim et al. in an analogous art teach that a program state having a threshold voltage distribution of an erase state among the plurality of program states is included in the first threshold voltage 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication and KIM et al.’s Patent Application Publication with the teachings of Shim et al. by including additionally that a program state having a threshold voltage distribution of an erase state among the plurality of program states is included in the first threshold voltage region.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform erase operation to erase the stored data.

As per claim 5, CHOI et al. (US 20160357472 A1), KIM et al. and Shim et al. teach the additional limitations.
CHOI et al. (US 20160357472 A1) teach that at least one of the plurality of memory blocks stores read retry table information corresponding to each of the plurality of memory blocks (paragraph 48, the read retry table stored in the memory).

As per claim 6, CHOI et al. (US 20160357472 A1), KIM et al. and Shim et al. teach the additional limitations.
CHOI et al. (US 20160357472 A1) teach that in the read retry operation, the new read voltages are set based on the read retry table information corresponding to the selected memory block (paragraph 46, when the read fail occurs, the read operation may be performed again by changing the read voltage. This is called read retry, and in order to change the read voltage during the read retry operation, a Read Retry Table (RRT) including an offset voltage value may be referred to).
As per claim 7, CHOI et al. (US 20160357472 A1), KIM et al. and Shim et al. teach the additional limitations.
CHOI et al. (US 20160357472 A1) teach that the read retry table information includes information on the new read voltages corresponding to the program states (paragraph 50, the controller calculates a voltage for the read retry by referring to the read retry table stored).
KIM et al. teach the program states included in the first threshold voltage region and the third threshold voltage region among the plurality of program states (paragraph 71, first threshold voltage region, third threshold voltage region).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) and Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”) as applied to claim 3 above, and further in view of Park (US 9672914 B1, “Semiconductor memory device and operating method thereof”), OGIWARA et al. (US 20160071586 A1, “SEMICONDUCTOR STORAGE DEVICE”) and Takahashi et al. (US 6169307 B1, “Nonvolatile semiconductor memory device comprising a memory transistor, a select transistor, and an intermediate diffusion layer”).

As per claim 4, CHOI et al. (US 20160357472 A1), KIM et al. and Shim et al. substantially teach the claimed invention described in claim 3 (as rejected above).


Park in an analogous art teach that the selected memory block is programmed using a triple level cell (TLC) scheme, and the selected memory cell is programmed using a quad level cell (QLC) scheme (col. 4, lines 34-41, program operation, memory cells, triple level cell (TLC) and a quad level cell (QLC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication, KIM et al.’s Patent Application Publication and Shim et al.’s Patent Application Publication with the teachings of Park by including additionally that the selected memory block is programmed using a triple level cell (TLC) scheme, and the selected memory cell is programmed using a quad level cell (QLC) scheme. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store more bits of data in a unit memory cell.
CHOI et al. (US 20160357472 A1), KIM et al., Shim et al. and Park do not explicitly 
teach that the second threshold voltage region has a range of -0.5 V to 1.0 V.
OGIWARA et al. in an analogous art teach that the second threshold voltage region has a range of -0.5 V to 1.0 V (paragraph 40, voltage to be applied to a memory cell, -0.5 volt, 1.0 volt)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication, KIM et al.’s Patent Application Publication, Shim et al.’s Patent Application Publication and Park’s Patent with the teachings of OGIWARA et al. by including additionally that the second threshold voltage region has a range of -0.5 V to 1.0 V.

CHOI et al. (US 20160357472 A1), KIM et al., Shim et al., Park and OGIWARA et al. 
do not explicitly teach that the second threshold voltage region has a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V.
Takahashi et al. in an analogous art teach that the second threshold voltage region has a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V (col. 32, lines 54-56, threshold voltage of a memory cell, -1.5 V, 1.0 V).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication, KIM et al.’s Patent Application Publication, Shim et al.’s Patent Application Publication, Park’s Patent and OGIWARA et al.’s Patent Application Publication with the teachings of Takahashi et al. by including additionally that the second threshold voltage region has a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to apply a voltage to a memory block in a selected threshold voltage region.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) and Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS  as applied to claim 5 above, and further in view of Choi et al. (US 20190362796 A1, “METHOD OF OPERATING STORAGE DEVICE”).

As per claim 8, CHOI et al. (US 20160357472 A1), KIM et al. and Shim et al. substantially teach the claimed invention described in claim 5 (as rejected above).
However CHOI et al. (US 20160357472 A1), KIM et al. and Shim et al. do not explicitly teach that the peripheral circuit performs the read retry operation by using an increased read voltage as compared with a read voltage used in a previous read operation with respect to a program state included in the first threshold voltage region.
Choi et al. (US 20190362796 A1) in an analogous art teach that the peripheral circuit performs the read retry operation by using an increased read voltage as compared with a read voltage used in a previous read operation with respect to a program state included in the first threshold voltage region (paragraph 40, read the default look-up table to perform a read retry operation. The offset value is a value by which the default read reference voltage is tuned higher.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication, KIM et al.’s Patent Application Publication and Shim et al.’s Patent Application Publication with the teachings of Choi et al. (US 20190362796 A1) by including additionally that 
the peripheral circuit performs the read retry operation by using an increased read voltage as compared with a read voltage used in a previous read operation with respect to a program state included in the first threshold voltage region.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to increase read voltage for a read retry operation to read correct data.

As per claim 9, CHOI et al. (US 20160357472 A1), KIM et al., Shim et al. and Choi et al. (US 20190362796 A1) teach the additional limitations.
Choi et al. (US 20190362796 A1) teach that the peripheral circuit performs the read retry operation by using a decreased read voltage as compared with read voltages used in a previous read operation with respect to program sates included in the third threshold voltage region (paragraph 40, read the default look-up table to perform a read retry operation. The offset value is a value by which the default read reference voltage is tuned lower.)

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”) in view of KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”).

As per claim 10, CHOI et al. (US 20160357472 A1) teach a memory system comprising: a memory device including a plurality of memory blocks (paragraph 57, the memory device includes a memory cell array; paragraph 58, the memory cell array includes a plurality of memory blocks);and a peripheral circuit for performing a normal read operation and a read retry operation on a selected memory block among the plurality of memory blocks (paragraph 62, read operation, the peripheral circuit, selected memory block; paragraph 46, read operation performed again by changing the read voltage, read retry operation); and a controller configured to control the memory device to perform the normal read operation in response to a request received from a host (paragraph 67, a host transmits a read request, the memory controller provides the semiconductor memory device with a read command corresponding to the read request), and control the memory device to perform the read retry operation according to a number of error bits of read data received from the memory device (paragraph 11, comparing 
However CHOI et al. (US 20160357472 A1) do not explicitly teach at least one program state included in a specific threshold voltage region among a plurality of program states of the selected memory block.
KIM et al. in an analogous art teach at least one program state included in a specific threshold voltage region among a plurality of program states of the selected memory block (paragraph 71, second threshold voltage region (specific threshold voltage region)); paragraph 74, the threshold voltage of memory cell in second region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication with the teachings of KIM et al. by including additionally at least one program state included in a specific threshold voltage region among a plurality of program states of the selected memory block.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to reduce the amount of information included in the read retry table and the speed of a read operation of the read retry table is increased.

As per claim 15, CHOI et al. (US 20160357472 A1) and KIM et al. teach the additional limitations.
CHOI et al. (US 20160357472 A1) teach that the controller includes an error correction circuit, and wherein the error correction circuit detects the error bits included in the read data received 

Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”) and KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) as applied to claim 10 above, and further in view of Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”).

As per claim 11, CHOI et al. (US 20160357472 A1) and KIM et al. substantially teach the claimed invention described in claim 10 (as rejected above).
KIM et al. teach that at least one program state having a threshold voltage that is higher than that of the first threshold voltage region and is included in the specific threshold voltage region is included in a second threshold voltage region, and wherein program states having a threshold voltage higher than that of the at least one program state are included in a third threshold voltage region (paragraph 71, second threshold voltage region (specific threshold voltage region)), first through third threshold voltage regions; paragraph 74, the threshold voltage of memory cell in second region).
However CHOI et al. (US 20160357472 A1) and KIM et al. do not explicitly teach that a program state having a threshold voltage distribution of an erase state among the plurality of program states is included in a first threshold voltage region.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication and KIM et al.’s Patent Application Publication with the teachings of Shim et al. by including additionally that a program state having a threshold voltage distribution of an erase state among the plurality of program states is included in a first threshold voltage region.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform erase operation to erase the stored data.

As per claim 12, CHOI et al. (US 20160357472 A1), KIM et al. and Shim et al. teach the additional limitations.
CHOI et al. (US 20160357472 A1) teach that at least one of the plurality of memory blocks stores read retry table information corresponding to each of the plurality of memory blocks, and wherein, in a power-on operation, the controller reads the read retry table information stored in the memory device, and stores the read retry table information in the controller (paragraph 80,
when power is supplied to the memory system of the present disclosure, the read retry table (RRT) storing unit may store the RRT provided from the memory cell array under the control by the control logic, the RRT storing unit may be included inside the control logic.)



As per claim 13, CHOI et al. (US 20160357472 A1), KIM et al. and Shim et al. teach the additional limitations.
CHOI et al. (US 20160357472 A1) teach that the controller includes a read voltage setting block, wherein the read voltage setting block: transmits, to the memory device, information on initially set read voltages in the normal read operation of the memory device (paragraph 98, the controller may determine whether the currently performed read operation passes. An initial read voltage for the read operation may be a predetermined voltage set as a default value), sets new read voltages, based on the read retry table information in the read retry operation (paragraph 51, a parameter setting operation is performed in order to set a read level (read voltage) by referring to the read retry table.)
KIM et al. teach that the new read voltages correspond to the program states other than the at least one program state in the specific threshold voltage region (paragraph 71, second threshold voltage region (specific threshold voltage region)); paragraph 74, the threshold voltage of memory cell in second region).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) and Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”) as applied to claim 13 above, and further in view of Choi et al. (US 20190362796 A1, “METHOD OF OPERATING STORAGE DEVICE”).

As per claim 14, CHOI et al. (US 20160357472 A1), KIM et al. and Shim et al. substantially teach the claimed invention described in claim 13 (as rejected above).

Choi et al. (US 20190362796 A1) in an analogous art teach that the read voltage setting block: sets a new increased read voltage as compared with a read voltage used in a previous read operation with respect to a program state included in the first threshold voltage region as the new read voltage used in the read retry operation; and sets new decreased read voltages as compared with read voltages used in a previous read operation with respect to program states included in the third threshold voltage region as the new read voltages used in the read retry operation (paragraph 40, read the default look-up table to perform a read retry operation. The offset value is a value by which the default read reference voltage is tuned higher or lower.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication, KIM et al.’s Patent Application Publication and Shim et al.’s Patent Application Publication with the teachings of Choi et al. (US 20190362796 A1) by including additionally that 
the read voltage setting block: sets a new increased read voltage as compared with a read voltage used in a previous read operation with respect to a program state included in the first threshold voltage region as the new read voltage used in the read retry operation; and sets new decreased read voltages as compared with read voltages used in a previous read operation with respect to program states included in the third threshold voltage region as the new read voltages used in the read retry operation.

.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”) in view of Yang (US 20130024751 A1, “FLASH MEMORY CONTROLLER AND DATA READING METHOD”) and KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”).

As per claim 16, CHOI et al. (US 20160357472 A1) teach a method for operating a memory system, the method comprising: reading a read retry table stored in a memory device in a power-on operation (paragraph 13, when power is supplied to the memory system, the semiconductor memory device may fetch the read retry table from the memory cell to the internal RAM); performing a normal read operation on a selected memory block among a plurality of memory blocks included in the memory device (paragraph 62, read operation, the peripheral circuit, selected memory block).
However CHOI et al. (US 20160357472 A1) do not explicitly teach determining whether an error correction operation is to be performed according to a number of error bits in data read in performing the normal read operation; setting a new read voltage, when it is determined that the error correction operation is not to be performed; and performing a read retry operation on the selected memory block using the new read voltage.
Yang in an analogous art teaches determining whether an error correction operation is to be performed according to a number of error bits in data read in performing the normal read operation; setting a new read voltage, when it is determined that the error correction operation is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication with the teachings of Yang by including additionally determining whether an error correction operation is to be performed according to a number of error bits in data read in performing the normal read operation; setting a new read voltage, when it is determined that the error correction operation is not to be performed; and performing a read retry operation on the selected memory block using the new read voltage.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to correctly read data stored in the memory.
CHOI et al. (US 20160357472 A1) and Yang do not explicitly teach that new read voltage corresponds to program states other than at least one program state included in a specific threshold voltage region among a plurality of program states of the selected memory block.
KIM et al. in an analogous art teach that new read voltage corresponds to program states other than at least one program state included in a specific threshold voltage region among a plurality of program states of the selected memory block (paragraph 71, second threshold voltage region (specific threshold voltage region)); paragraph 74, the threshold voltage of memory cell in second region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication and Yang’s Patent Application Publication with the teachings of KIM et al. by 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to reduce the amount of information included in the read retry table and the speed of a read operation of the read retry table is increased.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), Yang (US 20130024751 A1, “FLASH MEMORY CONTROLLER AND DATA READING METHOD”) and KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) as applied to claim 16 above, and further in view of Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”).

As per claim 17, CHOI et al. (US 20160357472 A1), Yang and KIM et al. substantially teach the claimed invention described in claim 16 (as rejected above).
KIM et al. teach that at least one program state having a threshold voltage that is higher than that of the first threshold voltage region and is included in the specific threshold voltage region is included in a second threshold voltage region, and wherein program states having a threshold voltage higher than that of the at least one program state are included in a third threshold voltage region (paragraph 71, second threshold voltage region (specific threshold voltage 
However CHOI et al. (US 20160357472 A1), Yang and KIM et al. do not explicitly teach that a program state having a threshold voltage distribution of an erase state among the plurality of program states is included in a first threshold voltage region.
Shim et al. in an analogous art teach that a program state having a threshold voltage distribution of an erase state among the plurality of program states is included in a first threshold voltage region (paragraph 94, memory block, a threshold voltage is distributed in an erase region of a threshold voltage distribution). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication, Yang’s Patent Application Publication and KIM et al.’s Patent Application Publication with the teachings of Shim et al. by including additionally that a program state having a threshold voltage distribution of an erase state among the plurality of program states is included in a first threshold voltage region.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform erase operation to erase the stored data.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), Yang (US 20130024751 A1, “FLASH MEMORY CONTROLLER AND DATA READING METHOD”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) and Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS  as applied to claim 17 above, and further in view of Park (US 9672914 B1, “Semiconductor memory device and operating method thereof”), OGIWARA et al. (US 20160071586 A1, “SEMICONDUCTOR STORAGE DEVICE”) and Takahashi et al. (US 6169307 B1, “Nonvolatile semiconductor memory device comprising a memory transistor, a select transistor, and an intermediate diffusion layer”).

As per claim 18, CHOI et al. (US 20160357472 A1), Yang, KIM et al. and Shim et al. substantially teach the claimed invention described in claim 17 (as rejected above).
However CHOI et al. (US 20160357472 A1), Yang, KIM et al. and Shim et al. do not explicitly teach that the selected memory block is programmed using a triple level cell (TLC) scheme, the selected memory cell is programmed using a quad level cell (QLC) scheme.
Park in an analogous art teach that the selected memory block is programmed using a triple level cell (TLC) scheme, the selected memory cell is programmed using a quad level cell (QLC) scheme (col. 4, lines 34-41, program operation, memory cells, triple level cell (TLC) and a quad level cell (QLC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication, Yang’s Patent Application Publication, KIM et al.’s Patent Application Publication and Shim et al.’s Patent Application Publication with the teachings of Park by including additionally that the selected memory block is programmed using a triple level cell (TLC) scheme, the selected memory cell is programmed using a quad level cell (QLC) scheme.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store more bits of data in a unit memory cell.

explicitly teach that the second threshold voltage region has a range of -0.5 V to 1.0 V.
OGIWARA et al. in an analogous art teach that the second threshold voltage region has a range of -0.5 V to 1.0 V (paragraph 40, voltage to be applied to a memory cell, -0.5 volt, 1.0 volt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication, Yang’s Patent Application Publication, KIM et al.’s Patent Application Publication, Shim et al.’s Patent Application Publication and Park’s Patent with the teachings of OGIWARA et al. by including additionally that the second threshold voltage region has a range of -0.5 V to 1.0 V.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to apply a voltage to a memory block in a selected threshold voltage region.
CHOI et al. (US 20160357472 A1), Yang, KIM et al., Shim et al., Park and
OGIWARA et al. do not explicitly teach that the second threshold voltage region has a range of
 -1.5 V to 1.0 V or -1.0 V to 1.5 V.
Takahashi et al. in an analogous art teach that the second threshold voltage region has a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V (col. 32, lines 54-56, threshold voltage of a memory cell, -1.5 V, 1.0 V).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication, Yang’s Patent Application Publication, KIM et al.’s Patent Application Publication, Shim et al.’s Patent Application Publication, Park’s Patent and OGIWARA et al.’s Patent Application Publication with the teachings of Takahashi et al. by including additionally that the second threshold voltage region has a range of -1.5 V to 1.0 V or -1.0 V to 1.5 V.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), Yang (US 20130024751 A1, “FLASH MEMORY CONTROLLER AND DATA READING METHOD”), KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”), Shim et al. (US 20170060463 A1, “DATA STORAGE HAVING RECOVERY FUNCTION FOR THRESHOLD VOLTAGE DISTRIBUTION CHANGE OF MEMORY CELLS DUE TO APPLYING SURFACE MOUNTING TECHNOLOGY AND OPERATING METHOD”), Park (US 9672914 B1, “Semiconductor memory device and operating method thereof”), OGIWARA et al. (US 20160071586 A1, “SEMICONDUCTOR STORAGE DEVICE”) and Takahashi et al. (US 6169307 B1, “Nonvolatile semiconductor memory device comprising a memory transistor, a select transistor, and an intermediate diffusion layer”) as applied to claim 18 above, and further in view of Lee (US 20100195404 A1, “Method and apparatus for management of over-erasure in NAND-based NOR-type Flash Memory”) and Lutze et al. (US 20100002515 A1, “Programming And Selectively Erasing Non-Volatile Storage”).

As per claim 19, CHOI et al. (US 20160357472 A1), Yang, KIM et al., Shim et al., Park, OGIWARA et al. and Takahashi et al. substantially teach the claimed invention described in claim 18 (as rejected above).
Park teaches that when the selected memory block is programmed using the TLC scheme, when the selected memory block is programmed using the QLC scheme (col. 4, lines 34-41, program operation, memory cells, triple level cell (TLC) and a quad level cell (QLC)).

Lee in an analogous art teach that one to four program states are included in the second threshold voltage region (paragraph 68, threshold voltage region, memory; paragraph 100, four program states, cell, program state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication, Choi et al. (US 20190362796 A1)’s Patent Application Publication, KIM et al.’s Patent Application Publication, Shim et al.’s Patent Application Publication, Park’s Patent, OGIWARA et al.’s Patent Application Publication and Takahashi et al.’s Patent with the teachings of Lee by including additionally that one to four program states are included in the second threshold voltage region.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for multiple program states when TLC scheme is used for a memory block programming.
CHOI et al. (US 20160357472 A1), Yang, KIM et al., Shim et al., Park, 
OGIWARA et al., Takahashi et al. and Lee do not explicitly teach that one to eight program states are included in the second threshold voltage region.
Lutze et al. in an analogous art teach that one to eight program states are included in the second threshold voltage region (paragraph 119, program data to eight data states, memory cells in threshold voltage distribution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication, Choi et al. (US 20190362796 A1)’s Patent Application Publication, KIM et al.’s 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for multiple program states when QLC scheme is used for a memory block programming.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20160357472 A1, “MEMORY SYSTEM AND OPERATING METHOD THEREOF”), Yang (US 20130024751 A1, “FLASH MEMORY CONTROLLER AND DATA READING METHOD”) and KIM et al. (US 20110110154 A1, “METHOD OF PROGRAMMING NONVOLATILE MEMORY DEVICE”) as applied to claim 16 above, and further in view of Choi et al. (US 20190362796 A1, “METHOD OF OPERATING STORAGE DEVICE”).

As per claim 20, CHOI et al. (US 20160357472 A1), Yang and KIM et al. substantially teach the claimed invention described in claim 16 (as rejected above).
However CHOI et al. (US 20160357472 A1), Yang and KIM et al. do not explicitly teach that 
re-performing the determining of whether the error correction operation is to be performed, after the performing of the read retry operation; and performing the error correction operation on the read data and then outputting the read data to a host, when it is determined that the error correction operation is to be performed.
Choi et al. (US 20190362796 A1) in an analogous art teach that re-performing the determining of whether the error correction operation is to be performed, after the performing of the read retry operation; and performing the error correction operation on the read data and then 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHOI et al. (US 20160357472 A1)’s Patent Application Publication, Yang’s Patent Application Publication and KIM et al.’s Patent Application Publication with the teachings of Choi et al. (US 20190362796 A1) by including additionally that 
re-performing the determining of whether the error correction operation is to be performed, after the performing of the read retry operation; and performing the error correction operation on the read data and then outputting the read data to a host, when it is determined that the error correction operation is to be performed.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to correct errors in the read data from the memory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111